Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to claims filed 06/07/2022.
Claims 1-5, 7-12, 14-18 and 20-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, 14-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 8,954,961 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and that of ’961 differ only in the statutory category of invention (method versus computer program product in example below) and ‘961 is narrower in scope in some aspects and thus anticipates the instant application.
Instant Application
8,954,961
1. A virtual machine allocation method, comprising:








responsive to receiving a request to allocate a virtual machine, scanning for an atomic clock signal across different radio signal frequencies using a radio unit of a host;









responsive to detecting the atomic clock signal, determining, from the scanning, whether a detected radio signal frequency corresponds to a frequency of the atomic clock signal;

based on the frequency of the atomic clock signal, determining a location of an atomic clock source of the atomic clock signal;

setting a geophysical location of the host for the virtual machine as corresponding to the location of the atomic clock source;

determining a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated;

determining whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host for the virtual machine; and


responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocating the virtual machine on the host.
4. A computer program product for virtual machine allocation, the computer program product comprising: a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code configured to:

responsive to receiving a request to execute or allocate a virtual machine on a host, determine a first geophysical location of the host by acquiring first geophysical data from one of: a global positioning system unit coupled to the host; data manually input by an administrator; signal latency of communications with at least one regional peering host; or scan across a plurality of different frequencies searching for a signal from an atomic clock source,

responsive to detecting a signal from an atomic clock source, determine a frequency of the detected signal,



access relational information to identify a location of the atomic clock source based on the frequency of the detected signal,


determine and verify the first geophysical location of the host based on the location of the atomic clock source;

determine a geophysical policy for the virtual machine which indicates a geophysical location where the virtual machine may be executed or allocated;

determine whether the geophysical policy for the virtual machine corresponds to the first geophysical location of the host for the virtual machine; and

responsive to determining that the geophysical policy for the virtual machine corresponds to the first geophysical location of the host, execute or allocate the virtual machine.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art at the time of the invention but have been omitted for the sake of brevity.

Claims 1-5, 7-13, 14-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 8,972,982 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and that of ’982 differ only in that the instant application “sets” the location of the host corresponding to that of the atomic clock source whereas ‘982 “verifies” the location of the host based on a second location stored on the host. However, as ‘982 determines the first location using the frequency of the atomic clock source, the verifying against a second location stored on the host has the same ultimate affect, the verified location is in correspondence with the determined first location based on atomic clock frequency, thus setting the location. Therefore, in the just mentioned aspect and in further aspects ‘982 is narrower in scope and thus anticipates the instant application.
Instant Application
8,972,982
1. A virtual machine allocation method, comprising:

responsive to receiving a request to allocate a virtual machine, scanning for an atomic clock signal across different radio signal frequencies using a radio unit of a host;













responsive to detecting the atomic clock signal, determining, from the scanning, whether a detected radio signal frequency corresponds to a frequency of the atomic clock signal;

based on the frequency of the atomic clock signal, determining a location of an atomic clock source of the atomic clock signal;

setting a geophysical location of the host for the virtual machine as corresponding to the location of the atomic clock source;


determining a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated;

determining whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host for the virtual machine; and
responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocating the virtual machine on the host.
5. A method for virtual machine allocation, comprising:

responsive to receiving a request to execute or allocate a virtual machine on a host, determining a geophysical policy for the virtual machine, the geophysical policy identifying a geophysical location where the virtual machine is executable or allocatable; determining a first geophysical location of the host by acquiring first geophysical data from one of: a global positioning system unit coupled to the host; data manually input by an administrator; or signal latency of communications with at least one regional peering host; or scanning across a plurality of different frequencies searching for a signal from an atomic clock source;

responsive to detecting a signal from an atomic clock source, determining a frequency of the detected signal;



accessing relational information to identify a location of the atomic clock source based on the frequency of the detected signal;

determining and verifying the first geophysical location of the host based on the location of the atomic clock source;

determining whether the geophysical policy for the virtual machine corresponds to the first geophysical location of the host; and

responsive to determining that the geophysical policy for the virtual machine corresponds to the first geophysical location of the host, executing or allocating the virtual machine.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art at the time of the invention but have been omitted for the sake of brevity.

Claims 1-5, 7-13, 14-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9,438,477 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application and that of ’477 differ only in the statutory category of invention (method versus system in example below) and that the instant application “sets” the location of the host corresponding to that of the atomic clock source whereas ‘477 “verifies” the location of the host based on a second location from a global positioning system. However, as ‘477 determines the first location using the frequency of the atomic clock source, the verifying against a second location from a global positioning system has the same ultimate affect, the verified location is in correspondence with the determined first location based on atomic clock frequency, thus setting the location. Therefore, in the just mentioned aspect and in further aspects ‘477 is narrower in scope and thus anticipates the instant application.
Instant Application
9,438,477
1. A virtual machine allocation method, comprising:



responsive to receiving a request to allocate a virtual machine, scanning for an atomic clock signal across different radio signal frequencies using a radio unit of a host;






responsive to detecting the atomic clock signal, determining, from the scanning, whether a detected radio signal frequency corresponds to a frequency of the atomic clock signal;

based on the frequency of the atomic clock signal, determining a location of an atomic clock source of the atomic clock signal;
setting a geophysical location of the host for the virtual machine as corresponding to the location of the atomic clock source;

determining a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated;


determining whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host for the virtual machine; and

responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocating the virtual machine on the host.
8. A virtual machine allocation system comprising: a host having a hypervisor executing thereon, the hypervisor executing instructions to:

responsive to receiving a request to allocate a virtual machine on the host, determine a first geophysical location of the host based on a frequency of a radio signal received from an atomic clock source; wherein the hypervisor executes instructions to: scan across a plurality of different frequencies searching for the radio signal from the atomic clock source; and

responsive to detecting the radio signal from the atomic clock source, determine the frequency of the radio signal.



verifying the first geophysical location of the host by acquiring a second geophysical location from a global positioning system unit coupled to the host;



responsive to the verifying, determine a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated;

determine whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host; and

responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocate the virtual machine on the host

wherein determining and verifying the first geophysical location of the host being performed in response to at least one of a clock adjustment of the host or each time the host is booted.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art at the time of the invention but have been omitted for the sake of brevity.

Claims 1-5, 7-13, 14-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,530,848 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘848 is narrower in scope in some aspects and thus anticipates the instant application and only differs in that the ultimate determination is that the geophysical location does not correspond to the policy, however, this is merely positively reciting the outcome of the decision in the negative whereas performing such a determination would equally be capable of producing the result in the affirmative.
Instant Application
10,530,848
1. A virtual machine allocation method, comprising:

responsive to receiving a request to allocate a virtual machine, scanning for an atomic clock signal across different radio signal frequencies using a radio unit of a host;


responsive to detecting the atomic clock signal, determining, from the scanning, whether a detected radio signal frequency corresponds to a frequency of the atomic clock signal;



based on the frequency of the atomic clock signal, determining a location of an atomic clock source of the atomic clock signal;

setting a geophysical location of the host for the virtual machine as corresponding to the location of the atomic clock source;











determining a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated;

determining whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host for the virtual machine; and


responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocating the virtual machine on the host.
1. A virtual machine allocation method, comprising:

responsive to receiving a request to execute a virtual machine using physical resources of the host to be virtualized for the virtual machine, scanning across different radio signal frequencies using a radio unit of the host;

determining, from the scanning, whether a detected radio signal corresponds to an atomic clock signal; responsive to determining that the detected radio signal corresponds to an atomic clock signal, determining a frequency of the atomic clock signal;

based on the frequency of the atomic clock signal, determining a source location of the atomic clock signal;


setting a first geophysical location of the host to the source location of the atomic clock signal;

deriving a second geophysical location of the host based on geophysical data of a global positioning system unit coupled to the host;

verifying an integrity of the first geophysical location of the host based on the derived second geophysical location;

determining a geophysical policy for the virtual machine indicating a third geophysical location where the virtual machine may be allocated;

determining whether the third geophysical location for the virtual machine corresponds to the first geophysical location of the host for the virtual machine; and

responsive to determining that the third geophysical location for the virtual machine does not correspond to the first geophysical location of the host, aborting an execution of the virtual machine on the host.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art at the time of the invention but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 14-18 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song Pub. No. US 2012/0311575 A1 (hereafter Song), in view of Tateo et al. CN1334688A (hereafter Tateo), citations to English translation provided previously.

With regard to claim 1, Song teaches a virtual machine allocation method, comprising (FIGS. 3a-3c further describe the allocation and movement of virtual machines (e.g., VM's 208) from one server (e.g., a server 200) to another server in at least ¶ [0040]):
responsive to receiving a request to allocate a virtual machine (The method additionally comprises determining that the IT resource is to launch a virtual machine to perform a computing service requested by the user if the IT resource complies with the policy in at least abstract and Server 301a may choose a VM template from the VM repository based on the requested computing service (e.g., an operating system VM template for a requested operating system). Upon selecting an appropriate VM template, server 301a may copy a VM image of the VM template, such that VM image 312 may be generated in at least ¶ [0049]), … setting a geophysical location of the host for the virtual machine on which to allocate the virtual machine (cloud 104 may be configured to track which servers 200 run which VM's 208 such that the location of computing services being performed may be determined and verified in at least ¶ [0040] and VM image 312 may store information related to which server 301 is running and/or has run the virtual machine associated with virtual machine image 312. Accordingly, VM image 312 may track which server 301 has run the associated virtual machine. By knowing which server 301 has run the virtual machine, the physical presence of the virtual machine may be verified by verifying the physical location of the server 301 in at least ¶ [0042]);
determining a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated (the VM image 312 may be configured to store a policy (e.g., a geographic restriction policy) in at least ¶ [0042] and policy 317 may include geographic location restrictions in at least ¶ [0059]);
determining whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host for the virtual machine (Based on the physical location of server 301a and the geographic location restrictions of policy 317, server 301a may determine whether it complies with policy 317 in at least ¶ [0059] and a server 301 may or may not launch the virtual machine associated with VM image 312 based on whether the server 301 does or does not comply with the policy in at least ¶ [0042]); and
responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocating the virtual machine on the host (At step 408, the management server may determine whether the selected server complies with the policy determined at step 404. For example, the management server may determine whether the selected server complies with a geographic location restriction included in the policy as described above in at least ¶ [0072] and At step 410, the management server may assign the selected server to perform the computing service and at step 412 may communicate the policy to the assigned server. At step 414, the management server may direct (e.g., via a network) the assigned server to generate a virtual machine image (e.g., VM image 312 of FIG. 3) for a virtual machine that may be configured to perform the requested computing service. The management server may also direct the assigned server to include the policy (e.g., policy information 317 of FIG. 3) communicated in step 412 in the virtual machine image. The assigned server may generate the virtual machine image to indicate that the assigned server has generated the virtual machine, as described above, and in further detail in FIG. 5 in at least ¶ [0073]).
Song teaches a virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine. However, Song does not specifically teach utilizing the frequency of an atomic clock signal for determining the host location.
However, in analogous art Tateo teaches scanning for an atomic clock signal (Although the embodiment of the present invention discussed with reference to timing GPS, but for the technicians of this field it was obvious, accurate time measuring device is not limited to GPS, but can include any of the very accurate time keeping method, for example, of course, is not limited to, in each of the base station 6 provides cesium clock or atomic clock in at least page 6, ¶ 2) across different radio signal frequencies using a radio unit of a host (In another representative embodiment, antenna 10 without the cellular antenna 16 one-to-one correspondence, each base station 5, 6, 7 comprises an antenna 10, RF unit 11, a baseband unit 12. However, transmission timing apparatus 18 at least to two base station (such as base station 6, 7) service. In this embodiment, emission timing device 18 is used to monitor a base station, for example according to the base station 6 monitors the identification information of the base station 6, then through the reference clock generator 15 changes the feedback loop of the base station 6 of the clock. Furthermore, the process to the base station 7 repeated, and so on in at least page 7, ¶ 3);
responsive to detecting the atomic clock signal, determining, from the scanning, whether a detected radio signal frequency corresponds to a frequency of the atomic clock signal (Baseband unit 12 generating from the antenna 10 of the signal transmitted, RF unit 11 of the signal to be transmitted is converted into a radio frequency signal is used for the antenna 10 emission in at least page 3, ¶ 2 and The baseband unit 12 generates a from the base station antenna lO is matched of the signal transmitted a baseband signal. The baseband unit 12 by the signal generated by the RF unit 11 after modulation of the carrier frequency, the base station antenna 10 emission. From the base station antenna 10 timing of the signal transmitted with the reference clock generator 15 synchronous, so, the reference clock generator 15 control in at least page 6, ¶4);
based on the frequency of the atomic clock signal (A transmission timing measurement apparatus 20, 21, 22 can be permanently mounted in their respective base station 5, 6, 7 is, however, is not necessary, and the device 20, 21, 22 the most better than the GPS synchronization. However, the GPS base station often synchronous. Furthermore, most lead to timing offset cable delay and a filtering delay is fixed, therefore does not need to repeatedly computing. ln one example of a base station and in synchronous GPS, once the measurement to the transmitting timing offset, timing offset for transmitting time change of the compensation value is very small, therefore in order to be able to the measuring position, a transmission timing measurement device only need to measure emission timing shift a, the timing measurement result is then stored in the center 28 in at least page 8, ¶ 5), determining a location of an atomic clock source of the atomic clock signal (DGPS system can be calculated the use of GPS on the ground of a known location of the location of the point of, and through the FM signal or the Internet as a result of the compensation information in at least page 3, ¶ 5 and The base station of interest 5, 6, 7 of the physical location of the antenna is also preferably stored in a controller 26 in. Based on the GPS receiver 14 output, because the emission timing measuring device 20, 21, 22 is known the position of the, two known position based on the difference, in the base station antenna 10 with the emission timing measuring device 20, 21, 22 is aware of the distance between the. The difference divided by lightspeed provide the wave propagation from one antenna to another length of time, such as corresponding to Figure 1 of the discussion, from the known measuring the reception timing of the base station 5, 6, 7 of the antenna 10 a transmission timing of the top of the in at least page 8, ¶ 2);
setting a geophysical location as corresponding to the location of the atomic clock source (The position measuring system of a wireless base station is disclosed in Japan Patent application awaiting review of extra Kaiping 7-181242 in. In this application, by a plurality of the terminal receives the signal transmitted from the base station, according to the received signal of the delay characteristics, the received signal from each of the distance between the base station and the terminal, thereby measuring the terminal location in at least page 2, BACKGROUND ART, ¶ 1 and DGPS system can be calculated the use of GPS on the ground of a known location of the location of the point of, and through the FM signal or the Internet as a result of the compensation information in at least page 3, ¶ 5);
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the utilizing the frequency of an atomic clock signal for determining the host location of Tateo with the systems and methods of Song resulting in a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, determines the host location by utilizing the frequency of an atomic clock signal, as in Tateo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be using a known technique to improve similar devices (methods, or products) in the same way.
The prior art, Song, contained a “base” device (method, or product), a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine (see mapping in claim above), upon which the claimed invention can be seen as an “improvement”. The prior art, Tateo, contained a “comparable” device (method, or product that is not the same as the base device), base station and terminal system for determining terminal location (see mapping in claim above), that has been improved in the same way as the claimed invention, determining the location utilizing the frequency of an atomic clock signal (see mapping in claim above). A person having ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art (the predictable result being a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, determines the host location by utilizing the frequency of an atomic clock signal, as in Tateo).

With regard to claim 2, Tateo teaches verifying the geophysical location of the host based on acquiring geophysical data from a global positioning system unit coupled to the host (Figure 3 the transmission timing measurement apparatus 20, 21, 22 includes a GPS antenna 13 and a cellular antenna 16. GPS receiver 14 determines the transmission timing measuring device 21 the geographic location of the, by the GPS antenna and l3 from the GPS satellite 1, 2, 3 the accurate time of the received signal, and generates a reference GPS clock signal in at least page 7, ¶ 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the verifying the geophysical location of the host based on acquiring geophysical data from a global positioning system of Tateo with the systems and methods of Song resulting in a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, further verifies the geophysical location of the host based on acquiring geophysical data from a global positioning system, as in Tateo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of utilizing the location determination through use of GPS of Tateo to improve accuracy of the terminal position determination (see at least Tateo page 9, ¶ 3).

With regard to claim 3, Tateo teaches scanning across a plurality of different frequencies searching for the atomic clock signal (In another representative embodiment, antenna 10 without the cellular antenna 16 one-to-one correspondence, each base station 5, 6, 7 comprises an antenna 10, RF unit 11, a baseband unit 12. However, transmission timing apparatus 18 at least to two base station (such as base station 6, 7) service. In this embodiment, emission timing device 18 is used to monitor a base station, for example according to the base station 6 monitors the identification information of the base station 6, then through the reference clock generator 15 changes the feedback loop of the base station 6 of the clock. Furthermore, the process to the base station 7 repeated, and so on in at least page 7, ¶ 3).

With regard to claim 4, Tateo teaches communicating with at least one regional peering host; analyzing signal latency of communications with the regional peering host (A transmission timing measurement apparatus 20, 21, 22 can be permanently mounted in their respective base station 5, 6, 7 is, however, is not necessary, and the device 20, 21, 22 the most better than the GPS synchronization. However, the GPS base station often synchronous. Furthermore, most lead to timing offset cable delay and a filtering delay is fixed, therefore does not need to repeatedly computing. ln one example of a base station and in synchronous GPS, once the measurement to the transmitting timing offset, timing offset for transmitting time change of the compensation value is very small, therefore in order to be able to the measuring position, a transmission timing measurement device only need to measure emission timing shift a, the timing measurement result is then stored in the center 28 in at least page 8, ¶ 5); and
verifying the geophysical location of the host for the virtual machine based on the signal latency (The use of as shown in Figure 3 the system, timing offset compensation can be from the center 28 to realize. For example, can be calculated, wherein the terminal 4 measuring nearby base station 6 of the receiving timing, the result of the measurement to the center 28. The center 28, by the terminal-based 4 emission information and the center 28 of the known base station offset value on the basis of, a transmission timing offset is compensated for. Then the center 28 to produce terminal 4 position, and transmitted to the terminal 4. in at least page 9, ¶ 1).

With regard to claim 5, Song teaches wherein receiving the request to allocate the virtual machine comprises receiving the request by a hypervisor of a cloud environment (Each server 200 running VM's 208 may also include a hypervisor 206. Hypervisor 206 may comprise a software layer configured to provide the virtualization of VM's 208 in at least ¶ [0031] and cloud 104 may be configured to track which servers 200 run which VM's 208 such that the location of computing services being performed may be determined and verified in at least ¶ [0040]).

With regard to claim 8, Song teaches a virtual machine allocation system comprising (FIGS. 3a-3c further describe the allocation and movement of virtual machines (e.g., VM's 208) from one server (e.g., a server 200) to another server in at least ¶ [0040]):
a host that includes: a memory; a virtual machine coupled to the memory; and a hypervisor executing on the host and coupled to the virtual machine and the memory, the hypervisor executing instructions to (Each server 200 running VM's 208 may also include a hypervisor 206. Hypervisor 206 may comprise a software layer configured to provide the virtualization of VM's 208 in at least ¶ [0031] and cloud 104 may be configured to track which servers 200 run which VM's 208 such that the location of computing services being performed may be determined and verified in at least ¶ [0040] and  [0015] – [0017]):
responsive to receiving a request to allocate a virtual machine (The method additionally comprises determining that the IT resource is to launch a virtual machine to perform a computing service requested by the user if the IT resource complies with the policy in at least abstract and Server 301a may choose a VM template from the VM repository based on the requested computing service (e.g., an operating system VM template for a requested operating system). Upon selecting an appropriate VM template, server 301a may copy a VM image of the VM template, such that VM image 312 may be generated in at least ¶ [0049]), … set a geophysical location of the host for the virtual machine on which to allocate the virtual machine (cloud 104 may be configured to track which servers 200 run which VM's 208 such that the location of computing services being performed may be determined and verified in at least ¶ [0040] and VM image 312 may store information related to which server 301 is running and/or has run the virtual machine associated with virtual machine image 312. Accordingly, VM image 312 may track which server 301 has run the associated virtual machine. By knowing which server 301 has run the virtual machine, the physical presence of the virtual machine may be verified by verifying the physical location of the server 301 in at least ¶ [0042]);
determine a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated (the VM image 312 may be configured to store a policy (e.g., a geographic restriction policy) in at least ¶ [0042] and policy 317 may include geographic location restrictions in at least ¶ [0059]);
determine whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host for the virtual machine (Based on the physical location of server 301a and the geographic location restrictions of policy 317, server 301a may determine whether it complies with policy 317 in at least ¶ [0059] and a server 301 may or may not launch the virtual machine associated with VM image 312 based on whether the server 301 does or does not comply with the policy in at least ¶ [0042]); and
responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocate the virtual machine on the host (At step 408, the management server may determine whether the selected server complies with the policy determined at step 404. For example, the management server may determine whether the selected server complies with a geographic location restriction included in the policy as described above in at least ¶ [0072] and At step 410, the management server may assign the selected server to perform the computing service and at step 412 may communicate the policy to the assigned server. At step 414, the management server may direct (e.g., via a network) the assigned server to generate a virtual machine image (e.g., VM image 312 of FIG. 3) for a virtual machine that may be configured to perform the requested computing service. The management server may also direct the assigned server to include the policy (e.g., policy information 317 of FIG. 3) communicated in step 412 in the virtual machine image. The assigned server may generate the virtual machine image to indicate that the assigned server has generated the virtual machine, as described above, and in further detail in FIG. 5 in at least ¶ [0073]).
Song teaches a virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine. However, Song does not specifically teach utilizing the frequency of an atomic clock signal for determining the host location.
However, in analogous art Tateo teaches scan for an atomic clock signal (Although the embodiment of the present invention discussed with reference to timing GPS, but for the technicians of this field it was obvious, accurate time measuring device is not limited to GPS, but can include any of the very accurate time keeping method, for example, of course, is not limited to, in each of the base station 6 provides cesium clock or atomic clock in at least page 6, ¶ 2) across different radio signal frequencies using a radio unit of a host (In another representative embodiment, antenna 10 without the cellular antenna 16 one-to-one correspondence, each base station 5, 6, 7 comprises an antenna 10, RF unit 11, a baseband unit 12. However, transmission timing apparatus 18 at least to two base station (such as base station 6, 7) service. In this embodiment, emission timing device 18 is used to monitor a base station, for example according to the base station 6 monitors the identification information of the base station 6, then through the reference clock generator 15 changes the feedback loop of the base station 6 of the clock. Furthermore, the process to the base station 7 repeated, and so on in at least page 7, ¶ 3);
responsive to detecting the atomic clock signal, determining, from the scanning, whether a detected radio signal frequency corresponds to a frequency of the atomic clock signal (Baseband unit 12 generating from the antenna 10 of the signal transmitted, RF unit 11 of the signal to be transmitted is converted into a radio frequency signal is used for the antenna 10 emission in at least page 3, ¶ 2 and The baseband unit 12 generates a from the base station antenna lO is matched of the signal transmitted a baseband signal. The baseband unit 12 by the signal generated by the RF unit 11 after modulation of the carrier frequency, the base station antenna 10 emission. From the base station antenna 10 timing of the signal transmitted with the reference clock generator 15 synchronous, so, the reference clock generator 15 control in at least page 6, ¶4);
based on the frequency of the atomic clock signal (A transmission timing measurement apparatus 20, 21, 22 can be permanently mounted in their respective base station 5, 6, 7 is, however, is not necessary, and the device 20, 21, 22 the most better than the GPS synchronization. However, the GPS base station often synchronous. Furthermore, most lead to timing offset cable delay and a filtering delay is fixed, therefore does not need to repeatedly computing. ln one example of a base station and in synchronous GPS, once the measurement to the transmitting timing offset, timing offset for transmitting time change of the compensation value is very small, therefore in order to be able to the measuring position, a transmission timing measurement device only need to measure emission timing shift a, the timing measurement result is then stored in the center 28 in at least page 8, ¶ 5), determine a location of an atomic clock source of the atomic clock signal (DGPS system can be calculated the use of GPS on the ground of a known location of the location of the point of, and through the FM signal or the Internet as a result of the compensation information in at least page 3, ¶ 5 and The base station of interest 5, 6, 7 of the physical location of the antenna is also preferably stored in a controller 26 in. Based on the GPS receiver 14 output, because the emission timing measuring device 20, 21, 22 is known the position of the, two known position based on the difference, in the base station antenna 10 with the emission timing measuring device 20, 21, 22 is aware of the distance between the. The difference divided by lightspeed provide the wave propagation from one antenna to another length of time, such as corresponding to Figure 1 of the discussion, from the known measuring the reception timing of the base station 5, 6, 7 of the antenna 10 a transmission timing of the top of the in at least page 8, ¶ 2);
set a geophysical location as corresponding to the location of the atomic clock source (The position measuring system of a wireless base station is disclosed in Japan Patent application awaiting review of extra Kaiping 7-181242 in. In this application, by a plurality of the terminal receives the signal transmitted from the base station, according to the received signal of the delay characteristics, the received signal from each of the distance between the base station and the terminal, thereby measuring the terminal location in at least page 2, BACKGROUND ART, ¶ 1 and DGPS system can be calculated the use of GPS on the ground of a known location of the location of the point of, and through the FM signal or the Internet as a result of the compensation information in at least page 3, ¶ 5);
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the utilizing the frequency of an atomic clock signal for determining the host location of Tateo with the systems and methods of Song resulting in a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, determines the host location by utilizing the frequency of an atomic clock signal, as in Tateo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be using a known technique to improve similar devices (methods, or products) in the same way.
The prior art, Song, contained a “base” device (method, or product), a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine (see mapping in claim above), upon which the claimed invention can be seen as an “improvement”. The prior art, Tateo, contained a “comparable” device (method, or product that is not the same as the base device), base station and terminal system for determining terminal location (see mapping in claim above), that has been improved in the same way as the claimed invention, determining the location utilizing the frequency of an atomic clock signal (see mapping in claim above). A person having ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art (the predictable result being a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, determines the host location by utilizing the frequency of an atomic clock signal, as in Tateo).

With regard to claim 9, Tateo teaches wherein the hypervisor executes instructions verify the geophysical location of the host based on acquiring geophysical data from a global positioning system unit coupled to the host (Figure 3 the transmission timing measurement apparatus 20, 21, 22 includes a GPS antenna 13 and a cellular antenna 16. GPS receiver 14 determines the transmission timing measuring device 21 the geographic location of the, by the GPS antenna and l3 from the GPS satellite 1, 2, 3 the accurate time of the received signal, and generates a reference GPS clock signal in at least page 7, ¶ 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the verifying the geophysical location of the host based on acquiring geophysical data from a global positioning system of Tateo with the systems and methods of Song resulting in a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, further verifies the geophysical location of the host based on acquiring geophysical data from a global positioning system, as in Tateo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of utilizing the location determination through use of GPS of Tateo to improve accuracy of the terminal position determination (see at least Tateo page 9, ¶ 3).

With regard to claim 10, Tateo teaches wherein the hypervisor executes instructions to scan across a plurality of different frequencies searching for the atomic clock signal (In another representative embodiment, antenna 10 without the cellular antenna 16 one-to-one correspondence, each base station 5, 6, 7 comprises an antenna 10, RF unit 11, a baseband unit 12. However, transmission timing apparatus 18 at least to two base station (such as base station 6, 7) service. In this embodiment, emission timing device 18 is used to monitor a base station, for example according to the base station 6 monitors the identification information of the base station 6, then through the reference clock generator 15 changes the feedback loop of the base station 6 of the clock. Furthermore, the process to the base station 7 repeated, and so on in at least page 7, ¶ 3).

With regard to claim 12, Tateo teaches wherein the hypervisor executes instructions to: communicate with at least one regional peering host; analyze signal latency of communications with the regional peering host (A transmission timing measurement apparatus 20, 21, 22 can be permanently mounted in their respective base station 5, 6, 7 is, however, is not necessary, and the device 20, 21, 22 the most better than the GPS synchronization. However, the GPS base station often synchronous. Furthermore, most lead to timing offset cable delay and a filtering delay is fixed, therefore does not need to repeatedly computing. ln one example of a base station and in synchronous GPS, once the measurement to the transmitting timing offset, timing offset for transmitting time change of the compensation value is very small, therefore in order to be able to the measuring position, a transmission timing measurement device only need to measure emission timing shift a, the timing measurement result is then stored in the center 28 in at least page 8, ¶ 5); and
determine the geophysical location of the host for the virtual machine based on the signal latency (The use of as shown in Figure 3 the system, timing offset compensation can be from the center 28 to realize. For example, can be calculated, wherein the terminal 4 measuring nearby base station 6 of the receiving timing, the result of the measurement to the center 28. The center 28, by the terminal-based 4 emission information and the center 28 of the known base station offset value on the basis of, a transmission timing offset is compensated for. Then the center 28 to produce terminal 4 position, and transmitted to the terminal 4. in at least page 9, ¶ 1).

With regard to claim 14, Song teaches a computer program product for virtual machine allocation, the computer program product comprising (FIGS. 3a-3c further describe the allocation and movement of virtual machines (e.g., VM's 208) from one server (e.g., a server 200) to another server in at least ¶ [0040]):
a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code configured to (a processor may interpret and/or execute program instructions and/or process data stored in memory communicatively coupled to the processor. Memory may comprise any system, device or apparatus configured to retain program instructions or data for a period of time (e.g., computer-readable media) in at least ¶ [0015] – [0016]):
responsive to receiving a request to allocate a virtual machine (The method additionally comprises determining that the IT resource is to launch a virtual machine to perform a computing service requested by the user if the IT resource complies with the policy in at least abstract and Server 301a may choose a VM template from the VM repository based on the requested computing service (e.g., an operating system VM template for a requested operating system). Upon selecting an appropriate VM template, server 301a may copy a VM image of the VM template, such that VM image 312 may be generated in at least ¶ [0049]), … set a geophysical location of the host for the virtual machine on which to allocate the virtual machine (cloud 104 may be configured to track which servers 200 run which VM's 208 such that the location of computing services being performed may be determined and verified in at least ¶ [0040] and VM image 312 may store information related to which server 301 is running and/or has run the virtual machine associated with virtual machine image 312. Accordingly, VM image 312 may track which server 301 has run the associated virtual machine. By knowing which server 301 has run the virtual machine, the physical presence of the virtual machine may be verified by verifying the physical location of the server 301 in at least ¶ [0042]);
determine a geophysical policy for the virtual machine indicating a geophysical location where the virtual machine may be allocated (the VM image 312 may be configured to store a policy (e.g., a geographic restriction policy) in at least ¶ [0042] and policy 317 may include geographic location restrictions in at least ¶ [0059]);
determine whether the geophysical policy for the virtual machine corresponds to the geophysical location of the host for the virtual machine (Based on the physical location of server 301a and the geographic location restrictions of policy 317, server 301a may determine whether it complies with policy 317 in at least ¶ [0059] and a server 301 may or may not launch the virtual machine associated with VM image 312 based on whether the server 301 does or does not comply with the policy in at least ¶ [0042]); and
responsive to determining that the geophysical policy for the virtual machine corresponds to the geophysical location of the host, allocate the virtual machine on the host (At step 408, the management server may determine whether the selected server complies with the policy determined at step 404. For example, the management server may determine whether the selected server complies with a geographic location restriction included in the policy as described above in at least ¶ [0072] and At step 410, the management server may assign the selected server to perform the computing service and at step 412 may communicate the policy to the assigned server. At step 414, the management server may direct (e.g., via a network) the assigned server to generate a virtual machine image (e.g., VM image 312 of FIG. 3) for a virtual machine that may be configured to perform the requested computing service. The management server may also direct the assigned server to include the policy (e.g., policy information 317 of FIG. 3) communicated in step 412 in the virtual machine image. The assigned server may generate the virtual machine image to indicate that the assigned server has generated the virtual machine, as described above, and in further detail in FIG. 5 in at least ¶ [0073]).
Song teaches a virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine. However, Song does not specifically teach utilizing the frequency of an atomic clock signal for determining the host location.
However, in analogous art Tateo teaches scan for an atomic clock signal (Although the embodiment of the present invention discussed with reference to timing GPS, but for the technicians of this field it was obvious, accurate time measuring device is not limited to GPS, but can include any of the very accurate time keeping method, for example, of course, is not limited to, in each of the base station 6 provides cesium clock or atomic clock in at least page 6, ¶ 2) across different radio signal frequencies using a radio unit of a host (In another representative embodiment, antenna 10 without the cellular antenna 16 one-to-one correspondence, each base station 5, 6, 7 comprises an antenna 10, RF unit 11, a baseband unit 12. However, transmission timing apparatus 18 at least to two base station (such as base station 6, 7) service. In this embodiment, emission timing device 18 is used to monitor a base station, for example according to the base station 6 monitors the identification information of the base station 6, then through the reference clock generator 15 changes the feedback loop of the base station 6 of the clock. Furthermore, the process to the base station 7 repeated, and so on in at least page 7, ¶ 3);
responsive to detecting the atomic clock signal, determining, from the scanning, whether a detected radio signal frequency corresponds to a frequency of the atomic clock signal (Baseband unit 12 generating from the antenna 10 of the signal transmitted, RF unit 11 of the signal to be transmitted is converted into a radio frequency signal is used for the antenna 10 emission in at least page 3, ¶ 2 and The baseband unit 12 generates a from the base station antenna lO is matched of the signal transmitted a baseband signal. The baseband unit 12 by the signal generated by the RF unit 11 after modulation of the carrier frequency, the base station antenna 10 emission. From the base station antenna 10 timing of the signal transmitted with the reference clock generator 15 synchronous, so, the reference clock generator 15 control in at least page 6, ¶4);
based on the frequency of the atomic clock signal (A transmission timing measurement apparatus 20, 21, 22 can be permanently mounted in their respective base station 5, 6, 7 is, however, is not necessary, and the device 20, 21, 22 the most better than the GPS synchronization. However, the GPS base station often synchronous. Furthermore, most lead to timing offset cable delay and a filtering delay is fixed, therefore does not need to repeatedly computing. ln one example of a base station and in synchronous GPS, once the measurement to the transmitting timing offset, timing offset for transmitting time change of the compensation value is very small, therefore in order to be able to the measuring position, a transmission timing measurement device only need to measure emission timing shift a, the timing measurement result is then stored in the center 28 in at least page 8, ¶ 5), determine a location of an atomic clock source of the atomic clock signal (DGPS system can be calculated the use of GPS on the ground of a known location of the location of the point of, and through the FM signal or the Internet as a result of the compensation information in at least page 3, ¶ 5 and The base station of interest 5, 6, 7 of the physical location of the antenna is also preferably stored in a controller 26 in. Based on the GPS receiver 14 output, because the emission timing measuring device 20, 21, 22 is known the position of the, two known position based on the difference, in the base station antenna 10 with the emission timing measuring device 20, 21, 22 is aware of the distance between the. The difference divided by lightspeed provide the wave propagation from one antenna to another length of time, such as corresponding to Figure 1 of the discussion, from the known measuring the reception timing of the base station 5, 6, 7 of the antenna 10 a transmission timing of the top of the in at least page 8, ¶ 2);
set a geophysical location as corresponding to the location of the atomic clock source (The position measuring system of a wireless base station is disclosed in Japan Patent application awaiting review of extra Kaiping 7-181242 in. In this application, by a plurality of the terminal receives the signal transmitted from the base station, according to the received signal of the delay characteristics, the received signal from each of the distance between the base station and the terminal, thereby measuring the terminal location in at least page 2, BACKGROUND ART, ¶ 1 and DGPS system can be calculated the use of GPS on the ground of a known location of the location of the point of, and through the FM signal or the Internet as a result of the compensation information in at least page 3, ¶ 5);
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the utilizing the frequency of an atomic clock signal for determining the host location of Tateo with the systems and methods of Song resulting in a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, determines the host location by utilizing the frequency of an atomic clock signal, as in Tateo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be using a known technique to improve similar devices (methods, or products) in the same way.
The prior art, Song, contained a “base” device (method, or product), a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine (see mapping in claim above), upon which the claimed invention can be seen as an “improvement”. The prior art, Tateo, contained a “comparable” device (method, or product that is not the same as the base device), base station and terminal system for determining terminal location (see mapping in claim above), that has been improved in the same way as the claimed invention, determining the location utilizing the frequency of an atomic clock signal (see mapping in claim above). A person having ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been predictable to one of ordinary skill in the art (the predictable result being a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, determines the host location by utilizing the frequency of an atomic clock signal, as in Tateo).

With regard to claim 15, Tateo teaches wherein the computer readable program code is configured to verify the geophysical location of the host based on acquiring geophysical data from a global positioning system unit coupled to the host (Figure 3 the transmission timing measurement apparatus 20, 21, 22 includes a GPS antenna 13 and a cellular antenna 16. GPS receiver 14 determines the transmission timing measuring device 21 the geographic location of the, by the GPS antenna and l3 from the GPS satellite 1, 2, 3 the accurate time of the received signal, and generates a reference GPS clock signal in at least page 7, ¶ 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the verifying the geophysical location of the host based on acquiring geophysical data from a global positioning system of Tateo with the systems and methods of Song resulting in a system in which the virtual machine allocation method wherein a host on which to allocate a virtual machine is selected, and the virtual machine is allocated to the host, responsive to the host complying with a location based policy of the virtual machine, as in Song, further verifies the geophysical location of the host based on acquiring geophysical data from a global positioning system, as in Tateo. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of utilizing the location determination through use of GPS of Tateo to improve accuracy of the terminal position determination (see at least Tateo page 9, ¶ 3).

With regard to claim 16, Tateo teaches wherein the computer readable program code is configured to scan across a plurality of different frequencies searching for the atomic clock signal (In another representative embodiment, antenna 10 without the cellular antenna 16 one-to-one correspondence, each base station 5, 6, 7 comprises an antenna 10, RF unit 11, a baseband unit 12. However, transmission timing apparatus 18 at least to two base station (such as base station 6, 7) service. In this embodiment, emission timing device 18 is used to monitor a base station, for example according to the base station 6 monitors the identification information of the base station 6, then through the reference clock generator 15 changes the feedback loop of the base station 6 of the clock. Furthermore, the process to the base station 7 repeated, and so on in at least page 7, ¶ 3).

With regard to claim 17, Tateo teaches wherein the computer readable program code is configured to access relational information to identify the location of the atomic clock source based on the frequency of the detected atomic clock signal (In another representative embodiment, antenna 10 without the cellular antenna 16 one-to-one correspondence, each base station 5, 6, 7 comprises an antenna 10, RF unit 11, a baseband unit 12. However, transmission timing apparatus 18 at least to two base station (such as base station 6, 7) service. In this embodiment, emission timing device 18 is used to monitor a base station, for example according to the base station 6 monitors the identification information of the base station 6, then through the reference clock generator 15 changes the feedback loop of the base station 6 of the clock. Furthermore, the process to the base station 7 repeated, and so on in at least page 7, ¶ 3 and The use of as shown in Figure 3 the system, timing offset compensation can be from the center 28 to realize. For example, can be calculated, wherein the terminal 4 measuring nearby base station 6 of the receiving timing, the result of the measurement to the center 28. The center 28, by the terminal-based 4 emission information and the center 28 of the known base station offset value on the basis of, a transmission timing offset is compensated for. Then the center 28 to produce terminal 4 position, and transmitted to the terminal 4. in at least page 9, ¶ 1).

With regard to claim 18, Tateo teaches wherein the computer readable program code is configured to: communicate with at least one regional peering host; analyze signal latency of communications with the regional peering host (A transmission timing measurement apparatus 20, 21, 22 can be permanently mounted in their respective base station 5, 6, 7 is, however, is not necessary, and the device 20, 21, 22 the most better than the GPS synchronization. However, the GPS base station often synchronous. Furthermore, most lead to timing offset cable delay and a filtering delay is fixed, therefore does not need to repeatedly computing. ln one example of a base station and in synchronous GPS, once the measurement to the transmitting timing offset, timing offset for transmitting time change of the compensation value is very small, therefore in order to be able to the measuring position, a transmission timing measurement device only need to measure emission timing shift a, the timing measurement result is then stored in the center 28 in at least page 8, ¶ 5); and
determine the geophysical location of the host for the virtual machine based on the signal latency (The use of as shown in Figure 3 the system, timing offset compensation can be from the center 28 to realize. For example, can be calculated, wherein the terminal 4 measuring nearby base station 6 of the receiving timing, the result of the measurement to the center 28. The center 28, by the terminal-based 4 emission information and the center 28 of the known base station offset value on the basis of, a transmission timing offset is compensated for. Then the center 28 to produce terminal 4 position, and transmitted to the terminal 4. in at least page 9, ¶ 1).

With regard to claim 21, Tateo teaches wherein a radio unit performs the scanning for the atomic clock signal (Although the embodiment of the present invention discussed with reference to timing GPS, but for the technicians of this field it was obvious, accurate time measuring device is not limited to GPS, but can include any of the very accurate time keeping method, for example, of course, is not limited to, in each of the base station 6 provides cesium clock or atomic clock in at least page 6, ¶ 2 and Baseband unit 12 generating from the antenna 10 of the signal transmitted, RF unit 11 of the signal to be transmitted is converted into a radio frequency signal is used for the antenna 10 emission in at least page 3, ¶ 2 and The baseband unit 12 generates a from the base station antenna lO is matched of the signal transmitted a baseband signal. The baseband unit 12 by the signal generated by the RF unit 11 after modulation of the carrier frequency, the base station antenna 10 emission. From the base station antenna 10 timing of the signal transmitted with the reference clock generator 15 synchronous, so, the reference clock generator 15 control in at least page 6, ¶4).

With regard to claim 22, Tateo teaches wherein a radio unit performs the scan for the atomic clock signal (Although the embodiment of the present invention discussed with reference to timing GPS, but for the technicians of this field it was obvious, accurate time measuring device is not limited to GPS, but can include any of the very accurate time keeping method, for example, of course, is not limited to, in each of the base station 6 provides cesium clock or atomic clock in at least page 6, ¶ 2 and Baseband unit 12 generating from the antenna 10 of the signal transmitted, RF unit 11 of the signal to be transmitted is converted into a radio frequency signal is used for the antenna 10 emission in at least page 3, ¶ 2 and The baseband unit 12 generates a from the base station antenna lO is matched of the signal transmitted a baseband signal. The baseband unit 12 by the signal generated by the RF unit 11 after modulation of the carrier frequency, the base station antenna 10 emission. From the base station antenna 10 timing of the signal transmitted with the reference clock generator 15 synchronous, so, the reference clock generator 15 control in at least page 6, ¶4).

With regard to claim 23, Tateo teaches wherein a radio unit performs the scan for the atomic clock signal (Although the embodiment of the present invention discussed with reference to timing GPS, but for the technicians of this field it was obvious, accurate time measuring device is not limited to GPS, but can include any of the very accurate time keeping method, for example, of course, is not limited to, in each of the base station 6 provides cesium clock or atomic clock in at least page 6, ¶ 2 and Baseband unit 12 generating from the antenna 10 of the signal transmitted, RF unit 11 of the signal to be transmitted is converted into a radio frequency signal is used for the antenna 10 emission in at least page 3, ¶ 2 and The baseband unit 12 generates a from the base station antenna lO is matched of the signal transmitted a baseband signal. The baseband unit 12 by the signal generated by the RF unit 11 after modulation of the carrier frequency, the base station antenna 10 emission. From the base station antenna 10 timing of the signal transmitted with the reference clock generator 15 synchronous, so, the reference clock generator 15 control in at least page 6, ¶4).

Claims 7, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song Pub. No. US 2012/0311575 A1 (hereafter Song), in view of Tateo et al. CN1334688A (hereafter Tateo), citations to English translation provided previously, as applied to claims 1-5, 8-10, 12, 14-18 and 21-23 above and in further view of Gronemeyer Pub. No. US 2003/0083814 A1 (hereafter Gronemeyer).

With regard to claim 7, Song and Tateo teach the method of Claim 1, further comprising
Song and Tateo do not specifically teach re-verifying the geophysical location of the host in response to a clock adjustment.
However, in analogous art Gronemeyer teaches determining and re-verifying the geophysical location of the host in response to a clock adjustment of the host (the updated K32 based time is transferred to the M11 based time by the edge line ratio counter 216 (FIGS. 2 and 3). Thus, the GPS receiver unit 100 has powered up its components and used the corrected K32 based time from the low power time keeping circuit 200 to accurately update GPS time from the M11 clocking signal provided by the GPS oscillator 204 (FIGS. 2 and 3). However, in one embodiment, error in the M11 clocking signal may have occurred due to temperature changes of the GPS oscillator 204. Accordingly, at block 428, temperature sensor 206 (FIG. 2) measures the temperature of the GPS oscillator 204. At block 430, an average GPS oscillator 204 temperature is determined. An error correction factor for the M11 clocking signal is then determined from the temperature/frequency error table 224 (FIGS. 2 and 3) at block 432. Then, at block 434, the GPS time at a T20 epoch, based on the M11 clocking signal, is updated in at least ¶ [0093] - [0094] and At block 444 the navigation solution is computed based upon the estimated corrected full PN code phase in at least ¶ [0095] and a determination is made whether the calculated position of the GPS receiver unit 100 has changed by less than .+-.0.5 ms (less than 1 PN code) from the previous navigatin solution time in at least ¶ [0096]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the determining and re-verifying geophysical location responsive to a clock adjustment of Gronemeyer with the determining geophysical location of the systems and methods of Song and Tateo resulting in a system in which the verification of the location, as in Song and Tateo, is performed responsive to a clock adjustment, as in Gronemeyer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining accuracy of GPS and resultant location determinations (see at least Gronemeyer ¶ [0022]).

With regard to claim 11, Song and Tateo teach the system of Claim 8, wherein the hypervisor executes instructions to
Song and Tateo do not specifically teach re-verifying the geophysical location of the host in response to a clock adjustment.
However, in analogous art Gronemeyer teaches determine and re-verify the geophysical location of the host in response to a clock adjustment of the host (the updated K32 based time is transferred to the M11 based time by the edge line ratio counter 216 (FIGS. 2 and 3). Thus, the GPS receiver unit 100 has powered up its components and used the corrected K32 based time from the low power time keeping circuit 200 to accurately update GPS time from the M11 clocking signal provided by the GPS oscillator 204 (FIGS. 2 and 3). However, in one embodiment, error in the M11 clocking signal may have occurred due to temperature changes of the GPS oscillator 204. Accordingly, at block 428, temperature sensor 206 (FIG. 2) measures the temperature of the GPS oscillator 204. At block 430, an average GPS oscillator 204 temperature is determined. An error correction factor for the M11 clocking signal is then determined from the temperature/frequency error table 224 (FIGS. 2 and 3) at block 432. Then, at block 434, the GPS time at a T20 epoch, based on the M11 clocking signal, is updated in at least ¶ [0093] - [0094] and At block 444 the navigation solution is computed based upon the estimated corrected full PN code phase in at least ¶ [0095] and a determination is made whether the calculated position of the GPS receiver unit 100 has changed by less than .+-.0.5 ms (less than 1 PN code) from the previous navigatin solution time in at least ¶ [0096]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the determining and re-verifying geophysical location responsive to a clock adjustment of Gronemeyer with the determining geophysical location of the systems and methods of Song and Tateo resulting in a system in which the verification of the location, as in Song and Tateo, is performed responsive to a clock adjustment, as in Gronemeyer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining accuracy of GPS and resultant location determinations (see at least Gronemeyer ¶ [0022]).

With regard to claim 20, Song and Tateo teach the computer program product of Claim 14, wherein the computer readable program code is configured to
Song and Tateo do not specifically teach re-verifying the geophysical location of the host in response to a clock adjustment.
However, in analogous art Gronemeyer teaches determine and re-verify the geophysical location of the host in response to a clock adjustment of the host (the updated K32 based time is transferred to the M11 based time by the edge line ratio counter 216 (FIGS. 2 and 3). Thus, the GPS receiver unit 100 has powered up its components and used the corrected K32 based time from the low power time keeping circuit 200 to accurately update GPS time from the M11 clocking signal provided by the GPS oscillator 204 (FIGS. 2 and 3). However, in one embodiment, error in the M11 clocking signal may have occurred due to temperature changes of the GPS oscillator 204. Accordingly, at block 428, temperature sensor 206 (FIG. 2) measures the temperature of the GPS oscillator 204. At block 430, an average GPS oscillator 204 temperature is determined. An error correction factor for the M11 clocking signal is then determined from the temperature/frequency error table 224 (FIGS. 2 and 3) at block 432. Then, at block 434, the GPS time at a T20 epoch, based on the M11 clocking signal, is updated in at least ¶ [0093] - [0094] and At block 444 the navigation solution is computed based upon the estimated corrected full PN code phase in at least ¶ [0095] and a determination is made whether the calculated position of the GPS receiver unit 100 has changed by less than .+-.0.5 ms (less than 1 PN code) from the previous navigatin solution time in at least ¶ [0096]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the determining and re-verifying geophysical location responsive to a clock adjustment of Gronemeyer with the determining geophysical location of the systems and methods of Song and Tateo resulting in a system in which the verification of the location, as in Song and Tateo, is performed responsive to a clock adjustment, as in Gronemeyer. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining accuracy of GPS and resultant location determinations (see at least Gronemeyer ¶ [0022]).

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Applicant submits that Song also does not teach or suggest these added features of amended independent claim 1. Tateo does not remedy the deficiencies of Song with regard to amended claim 1. Thus, for at least this reason, claim 1 is patentable over the cited references. Thus, independent claim 1 is believed allowable over the asserted combination. Independent claims 8 and 14 include features substantially similar to those of claim 1 and are, therefore, believed allowable over Song and Tateo as well, at least for substantially similar reasons as claim 1. Dependent claims 2-6, 9- 12, 13, 15-19 and 21-23 are believed allowable as well, at least, based on their dependency from allowable independent claims. Groenemeyer does not remedy the deficiencies of Song (with or without Tateo) with regard to dependent claims 7, 11 and 20. Thus, dependent claims 7, 11 and 20 are believed allowable as well. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested. VI. Conclusion In view of the foregoing comments and amendments, the Applicant respectfully submits that all of the pending claims are believed to be in a form suitable for allowance. Therefore, the application is believed to be in a condition for allowance. The Applicant respectfully requests early allowance of the application.
With regard to point (a), Examiner respectfully disagrees with Applicant. First, the newly added claim limitations pertain to scanning radio signal frequencies to determine location. Applicant argues that Song does not teach these features, however, Examiner relies upon Tateo for these concepts. To the extent that Applicant is arguing the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner directs Applicant’s attention to the detailed mapping in the rejection above.
Further, regarding Tateo’s teachings of scanning radio signal frequencies to determine location, Tateo determines the frequency, “Baseband unit 12 generating from the antenna 10 of the signal transmitted, RF unit 11 of the signal to be transmitted is converted into a radio frequency signal is used for the antenna 10 emission” in at least page 3, ¶ 2 and “The baseband unit 12 generates a from the base station antenna lO is matched of the signal transmitted a baseband signal. The baseband unit 12 by the signal generated by the RF unit 11 after modulation of the carrier frequency, the base station antenna 10 emission. From the base station antenna 10 timing of the signal transmitted with the reference clock generator 15 synchronous, so, the reference clock generator 15 control” in at least page 6, ¶ 4. That is, Tateo matches the frequency of the signal and thus determines the frequency. Further, Tateo teaches “DGPS system can be calculated the use of GPS on the ground of a known location of the location of the point of, and through the FM signal or the Internet as a result of the compensation information” in at least page 3, ¶ 5 and “The base station of interest 5, 6, 7 of the physical location of the antenna is also preferably stored in a controller 26 in. Based on the GPS receiver 14 output, because the emission timing measuring device 20, 21, 22 is known the position of the, two known position based on the difference, in the base station antenna 10 with the emission timing measuring device 20, 21, 22 is aware of the distance between. The difference divided by lightspeed provide the wave propagation from one antenna to another length of time, such as corresponding to Figure 1 of the discussion, from the known measuring the reception timing of the base station 5, 6, 7 of the antenna 10 a transmission timing of the top of the” in at least page 8, ¶ 2. Thus, having matched the frequencies, the timing information may be used to determine the location.
Moreover, one of ordinary skill in the art at the time of the invention would recognize that signal have a real-world relation of frequency and time relating the signal frequency, wavelength and speed of light. Therefore, if arguendo, Tateo only taught determining the location through signal timings, this still has an innate relationship through simple math to the corresponding frequency and still teaches the same concept of determining the location based on physical properties of the signal. This interpretation, however, is not acquiesced as shown in response above and detailed claim mapping, Tateo in fact teaches the limitation as claimed.
Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195